     Case: 1:19-cv-07139 Document #: 32 Filed: 06/10/20 Page 1 of 1 PageID #:97

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Herminia Dolemba, et al.
                                  Plaintiff,
v.                                                    Case No.: 1:19−cv−07139
                                                      Honorable John Robert Blakey
Champion Roofing, LLC
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 10, 2020:


        MINUTE entry before the Honorable John Robert Blakey: The Court accepts
Plaintiff's suggestion of death [24], and the Clerk is directed to terminate this notice as a
pending motion. Plaintiff's motion to substitute [29] is granted and the Clerk is directed to
substitute Herminia Dolemba as the Plaintiff in this matter. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
